DETAILED ACTION
This office action is in response to amendment filed on 7/21/2022.
Claims 1, 2, 6, 9, 10, 15 and 17 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 9 – 12, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo et al (US 20210109795, hereinafter Colombo), in view of Xie et al (US 20140359563, hereinafter Xie).

As per claim 1, Colombo discloses: A method comprising: 
determining a first cost of running a first workload at each processor core of a plurality of processor cores of a processing system; (Colombo figure 2 and [0037]: “At 210, a request to schedule execution of a particular thread is received. At 220, for each of a plurality of processor cores, an estimated cost to schedule the particular thread for the processor core is calculated (e.g., dynamically). At 230, for each of the plurality of processor cores, an estimated cost to execute the particular thread on the processor core is calculated (e.g., dynamically)”.)
selecting, at a processing unit of the processing system, a first processor core to run the first workload based on the first cost; (Colombo figure 2 and [0038]: “At 240, a determination is made as to which processor core of the plurality of processor cores to utilize for execution of the particular thread based, at least in part, upon the calculated estimated costs to schedule the particular thread and/or the calculated estimated costs to execute the particular thread”.)
and communicating an identifier of the first processor core to an operating system of the processing system. (Colombo [0018]: “Execution of the applications 108 is managed by scheduling execution of the threads 116 of the applications 108 by an operating system 120. Scheduling a thread for execution refers to informing a processor core 104 to execute the instructions of the thread. The operating system 120 includes a scheduler 124 that determines which threads 116 to schedule at which times for execution by which processor cores 104 based, at least in part, upon information provided by a latency-aware thread scheduling component 128”.)
Colombo did not explicitly disclose:
the first cost being based on physical constraints of each processor core;
However, Xie teaches:
the first cost being based on physical constraints of each processor core; (Xie [0054]: “The probability distribution function may be used to estimate the cost of executing the node N1 in terms of time, processing power, or latency. Likewise, each of the other nodes N2-N7 may be associated with statistical information indicating expected time or range of times or other parameters associated with execution of the particular node at particular hardware resources”; [0055]: “Costs associated with data transfers between the hardware resources 116 may be indicated by information in the libraries 112 or the memory 132. Such costs may be used to estimate edge costs depending on particular locations at which each node is scheduled for execution. To illustrate, when the node N1 is scheduled for execution at a first core, such as a core 122 of the CPU 120, and the node N2 is scheduled for execution at a second core, such as a core 126 of the GPU 124, data transfer cost associated with the edge E1 may be estimated based on known properties or historical statistical information associated with data transfers between the first core and the second core. A cost function may also account for data transfer constraints of a computing device. For example, a particular computing device may be configured such that data transfers between a first hardware resource and a second hardware resource are routed through a third hardware resource. In this example, cost of two different data transfer steps (e.g., from the first hardware resource to the third hardware resource, and from the third hardware resource to the second hardware resource) are accounted for in the cost function”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Xie into that of Colombo in order to have the first cost being based on physical constraints of each processor core. Colombo teaches scheduling thread to particular core based on estimated cost. Xie teaches that cost for scheduling execution on a particular hardware resource maybe be calculated in part based on physical constraints of the resource (data transfer constraint), and one of ordinary skill in the art can easily combine the teachings of Colombo and Xie to result in a more fine tuned way to calculate cost for scheduling on a particular core, and the combination would enhance the overall appeals of all references and is therefore rejected under 35 USC 103

As per claim 2, Colombo and Xie further teach:
The method of claim 1, wherein the first cost is based on at least one of a system usage policy, characteristics of the first workload. (Colombo [0019]: “Given a particular thread 116 to be executed, the latency-aware thread scheduling component 128 can select a particular processor core 104 on which to execute the particular thread 116. In some embodiments, if the thread 116 is performance-critical, the latency-aware thread scheduling component 128 can choose a processor core 104 that minimizes the length of time that will elapse before the work of the particular 116 is complete”.)

As per claim 3, Colombo and Xie further teach:
The method of claim 2, wherein the system usage policy is based on a trade-off between energy efficiency and performance. (Colombo [0031])

As per claim 4, Colombo and Xie further teach:
The method of claim 2, further comprising: updating the first cost in response to detecting a change in the system usage policy. (Colombo figure 2, step 230.)

As per claim 4, Colombo discloses: A method comprising: 
compiling, at a processing unit of a processing system, a first priority queue for a plurality of processor cores based on a first cost of running a first workload at each processor core; (Colombo figure 2 and [0037]: “At 210, a request to schedule execution of a particular thread is received. At 220, for each of a plurality of processor cores, an estimated cost to schedule the particular thread for the processor core is calculated (e.g., dynamically). At 230, for each of the plurality of processor cores, an estimated cost to execute the particular thread on the processor core is calculated (e.g., dynamically)”; [0038]: “At 240, a determination is made as to which processor core of the plurality of processor cores to utilize for execution of the particular thread based, at least in part, upon the calculated estimated costs to schedule the particular thread and/or the calculated estimated costs to execute the particular thread”..)
and communicating to an operating system of the processing system an identifier of a first selected processor core to run the first workload based on the first priority queue. (Colombo [0018]: “Execution of the applications 108 is managed by scheduling execution of the threads 116 of the applications 108 by an operating system 120. Scheduling a thread for execution refers to informing a processor core 104 to execute the instructions of the thread. The operating system 120 includes a scheduler 124 that determines which threads 116 to schedule at which times for execution by which processor cores 104 based, at least in part, upon information provided by a latency-aware thread scheduling component 128”.)
Colombo did not explicitly disclose:
the first cost being based on physical constraints of each processor core;
However, Xie teaches:
the first cost being based on physical constraints of each processor core; (Xie [0054]: “The probability distribution function may be used to estimate the cost of executing the node N1 in terms of time, processing power, or latency. Likewise, each of the other nodes N2-N7 may be associated with statistical information indicating expected time or range of times or other parameters associated with execution of the particular node at particular hardware resources”; [0055]: “Costs associated with data transfers between the hardware resources 116 may be indicated by information in the libraries 112 or the memory 132. Such costs may be used to estimate edge costs depending on particular locations at which each node is scheduled for execution. To illustrate, when the node N1 is scheduled for execution at a first core, such as a core 122 of the CPU 120, and the node N2 is scheduled for execution at a second core, such as a core 126 of the GPU 124, data transfer cost associated with the edge E1 may be estimated based on known properties or historical statistical information associated with data transfers between the first core and the second core. A cost function may also account for data transfer constraints of a computing device. For example, a particular computing device may be configured such that data transfers between a first hardware resource and a second hardware resource are routed through a third hardware resource. In this example, cost of two different data transfer steps (e.g., from the first hardware resource to the third hardware resource, and from the third hardware resource to the second hardware resource) are accounted for in the cost function”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Xie into that of Colombo in order to have the first cost being based on physical constraints of each processor core. Colombo teaches scheduling thread to particular core based on estimated cost. Xie teaches that cost for scheduling execution on a particular hardware resource maybe be calculated in part based on physical constraints of the resource (data transfer constraint), and one of ordinary skill in the art can easily combine the teachings of Colombo and Xie to result in a more fine tuned way to calculate cost for scheduling on a particular core, and the combination would enhance the overall appeals of all references and is therefore rejected under 35 USC 103

As per claim 10, Colombo and Xie further teach:
The method of claim 9, wherein the first cost is further based on at least one of a system usage policy, and characteristics of the first workload. (Colombo [0019]: “Given a particular thread 116 to be executed, the latency-aware thread scheduling component 128 can select a particular processor core 104 on which to execute the particular thread 116. In some embodiments, if the thread 116 is performance-critical, the latency-aware thread scheduling component 128 can choose a processor core 104 that minimizes the length of time that will elapse before the work of the particular 116 is complete”.)

As per claim 11, Colombo and Xie further teach:
The method of claim 10, wherein the system usage policy is based on a trade-off between energy efficiency and performance. (Colombo [0031])

As per claim 12, Colombo and Xie further teach:
The method of claim 10, further comprising: updating the first cost in response to detecting a change in the system usage policy. (Colombo figure 2, step 230.)

As per claim 15, it is the device variant of claim 9 and is therefore rejected under the same rationale.
As per claim 17, it is the device variant of claim 11 and is therefore rejected under the same rationale.
As per claim 18, it is the device variant of claim 12 and is therefore rejected under the same rationale.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo and Xie, further in view of Jin et al (USPAT 10841236, hereinafter Jin).

As per claim 5, Colombo and Xie further teach:
The method of claim 1, further comprising: compiling a first priority queue for the plurality of processor cores based on the first cost of running the first workload at each processor core; (Colombo figure 2 and [0038]: “At 240, a determination is made as to which processor core of the plurality of processor cores to utilize for execution of the particular thread based, at least in part, upon the calculated estimated costs to schedule the particular thread and/or the calculated estimated costs to execute the particular thread”. Note Colombo inferred that the cores are sorted according to the cost if a best core can be selected based on their respective cost for execute a task.)
Colombo and Xie did not teach:
and wherein selecting comprises selecting the processor core having a highest first cost.
However, Jin teaches:
and wherein selecting comprises selecting the processor core having a highest first cost. (Jin col 4, lines 61 – 67: “For example, higher priority jobs may be provided to a more expensive network computing service provider that provides faster computing systems than a cheaper network computing service provider”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Jin into that of Colombo and Xie in order to have the selecting comprises selecting the processor core having a highest first cost. Jin teaches the claimed limitations are merely commonly known methods for executing priority-based tasks, and thus the combination merely claimed the predictable results from combining known parts in the field, and is therefore rejected under 35 USC 103.

As per claim 6, the combination of Colombo and Xie did not teach:
The method of claim 1, further comprising: receiving an indication from the operating system that the first workload has a low priority; compiling a first priority queue for the plurality of processor cores based on the first cost of running the first workload at each processor core; and wherein selecting comprises selecting the processor core having a lowest first cost.
However, Jin teaches:
The method of claim 1, further comprising: receiving an indication from the operating system that the first workload has a low priority; compiling a first priority queue for the plurality of processor cores based on the first cost of running the first workload at each processor core; and wherein selecting comprises selecting the processor core having a lowest first cost. (Jin col 15, lines 56 – 67, “The objective function may include attempt to allocate jobs in a manner that best fits the desired objective or, in some cases, set of objectives. For example, the objective function may determine a network resource allocation that evenly distributes jobs among a subset of network computing providers that offer the lowest cost. As another example, the objective function may determine a network resource allocation that provides higher priority jobs to network computing providers 112 with computing clusters 114 that have the least downtime or errors while providing lower priority jobs to the lowest costs network computing providers”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Jin into that of Colombo in order to receive an indication from the operating system that the first workload has a low priority; compiling a first priority queue for the plurality of processor cores based on the first cost of running the first workload at each processor core; and wherein selecting comprises selecting the processor core having a lowest first cost. Jin teaches the claimed limitations are merely commonly known methods for executing priority-based tasks, and thus the combination merely claimed the predictable results from combining known parts in the field, and is therefore rejected under 35 USC 103.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, Xie and Jin, further in view of You (US 20160306673).

As per claim 7, the combination of Colombo, Xie and Jin did not teach:
The method of claim 5, further comprising: receiving a request from the operating system for a first processor core to run the first workload; and in response to communicating the identifier of the selected processor core to the operating system, removing the selected processor core from the first priority queue.
However, You teaches:
The method of claim 5, further comprising: receiving a request from the operating system for a first processor core to run the first workload; and in response to communicating the identifier of the selected processor core to the operating system, removing the selected processor core from the first priority queue. (You [0102])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of You into that of Colombo, Xie and Jin in order to receive a request from the operating system for a first processor core to run the first workload; and in response to communicating the identifier of the selected processor core to the operating system, removing the selected processor core from the first priority queue. You teaches the claimed limitations are merely commonly known methods for executing priority-based tasks, and thus the combination merely claimed the predictable results from combining known parts in the field, and is therefore rejected under 35 USC 103.

As per claim 8, the combination of Colombo, Xie, Jin and You further teach:
The method of claim 7, further comprising: receiving, at the processing unit, an indication from the operating system that first workload has completed running at the selected processor core; returning the selected processor core to the first priority queue; determining, at the processing unit, a second cost of running a second workload at each processor core of the plurality of processor cores; and compiling, at the processing unit, a second priority queue for the plurality of processor cores based on the second cost of running the second workload at each processor core. (You [0102])

Claims 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo and Xie, in view of You.

As per claim 13, Colombo and Xie did not teach:
The method of claim 9, further comprising: receiving a request from the operating system for a first processor core to run the first workload; and in response to communicating the identifier of the first selected processor core to the operating system, removing the first selected processor core from the first priority queue.
However, You teaches:
The method of claim 9, further comprising: receiving a request from the operating system for a first processor core to run the first workload; and in response to communicating the identifier of the first selected processor core to the operating system, removing the first selected processor core from the first priority queue. (You [0102])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of You into that of Colombo and Xie in order to receive a request from the operating system for a first processor core to run the first workload; and in response to communicating the identifier of the selected processor core to the operating system, removing the selected processor core from the first priority queue. You teaches the claimed limitations are merely commonly known methods for executing priority-based tasks, and thus the combination merely claimed the predictable results from combining known parts in the field, and is therefore rejected under 35 USC 103.

As per claim 14, the combination of Colombo, Xie and You further teach:
The method of claim 13, further comprising: receiving, at the processing unit, an indication from the operating system that first workload has completed running at the first selected processor core; returning the first selected processor core to the first priority queue; determining, at the processing unit, a second cost of running a second workload at each processor core of the plurality of processor cores; and compiling, at the processing unit, a second priority queue for the plurality of processor cores based on the second cost of running the second workload at each processor core. (You [0102])
As per claim 19, it is the device variant of claim 13 and is therefore rejected under the same rationale.
As per claim 20, it is the device variant of claim 14 and is therefore rejected under the same rationale.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo and Xie, in view of Allen-Ware et al (US 20140149779, hereinafter Allen-Ware.

As per claim 16, Colombo and Xie did not teach:
The device of claim 15, wherein the processing unit is further configured to write the identifier of the first selected processor core to a register configured to be read by the operating system.
However, Allen-Ware teaches:
The device of claim 15, wherein the processing unit is further configured to write the identifier of the first selected processor core to a register configured to be read by the operating system. (Allen-Ware [0019])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Allen-Ware into that of Colombo and Xie in order to write the identifier of the first selected processor core to a register configured to be read by the operating system. Allen-Ware teaches the claimed limitations are merely commonly known methods for executing priority-based tasks, and thus the combination merely claimed the predictable results from combining known parts in the field, and is therefore rejected under 35 USC 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196